As filed with the Securities and Exchange Commission on August 18, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cloracks Corporation (Exact name of registrant as specified in its charter) Nevada 46-1426042 (State of Incorporation) (Primary Standard Industrial (IRS Employer Classification Number) Identification Number) Cloracks Corporation 3311 S. Rainbow Blvd., Suite 108 Las Vegas, NV 89146 Telephone 702-581-4063 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Aspen Asset Management, Inc. 6623 Las Vegas Blvd. South Las Vegas, NV 89119 Telephone 702-360-0652 (Address, including zip code, and telephone number, including area code, of agent for service) All Communications to: Raul Mansueto – President Cloracks Corporation 3311 S. Rainbow Blvd., Suite 108 Las Vegas, NV 89146 Telephone 702-581-4063 (Address, including zip code, and telephone, including area code) Approximate date of proposed sale to the public: As soon as practicable and from time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of securities to be registered Amount of shares of common stock to be registered(1) (2) Proposed Maximum Offering Price Per Share(3) Proposed Maximum Aggregate Offering Price Amount of Registration Fee(4) Common Stock, par value $$0.001 per share $ $ $ Represents 59,111,100 shares of our common stock being registered for resale on behalf of the selling shareholders named in this registration statement. In accordance with Rule 416(a), this registration statement shall also cover an indeterminate number of shares that may be issued and resold resulting from stock splits, stock dividends or similar transactions. Until such time as our common shares are quoted on the OTC Bulletin Board, our shareholders will sell their shares at the price of $.10 per share. Calculated under Section 6(b) of the Securities Act of 1933 as $0.0001288 of the aggregate offering price. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2014 The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Cloracks Corporation 29,555,550Common Shares Selling shareholders are offering up to29,555,550 shares of common stock.The selling shareholders will offer their shares at $.10 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange or the NASDAQ stock market, and is not eligible to trade on the OTC Bulletin Board. There is no guarantee that our securities will ever trade on the OTC Bulletin Board or on any listed exchange. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2014. Table of Contents The following table of contents has been designed to help you find information contained in this prospectus. We encourage you to read the entire prospectus. Summary Information 1 Risk Factors 3 Use Of Proceeds 9 Determination Of Offering Price 9 Dilution 9 Selling Shareholders 9 Plan Of Distribution 15 Legal Proceedings 16 Directors, Executive Officers, Promoters, And Control Persons 16 Security Ownership Of Certain Beneficial Owners And Management 19 Description Of Securities 20 Interest Of Named Experts 21 Disclosure Of Commission Position On Indemnification For Securities Liabilities 21 Description Of Business 21 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 25 Certain Relationships And Related Transactions 28 Market For Common Equity And Related Stockholder Matters 28 Executive Compensation 30 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 31 Financial Statements 32 We have not authorized any person to give you any supplemental information or to make any representations for us. You should not rely upon any information about our company that is not contained in this prospectus. Information contained in this prospectus may become stale. You should not assume that the information contained in this prospectus or any prospectus supplement is accurate as of any date other than their respective dates, regardless of the time of delivery of this prospectus, any prospectus supplement or of any sale of the shares. Our business, financial condition, results of operations and prospects may have changed since those dates. The selling stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. In this prospectus, “Cloracks”, the “Company,” “we,” “us,” and “our” refer to Cloracks Corporation, a Nevada corporation. SUMMARY INFORMATION You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Company Organization Cloracks Corporation (“us”, “we” or “our”) is a Nevada corporation formed on November 1, 2012, by our PresidentRaul Mansueto to develop and distribute various products. Some of our products currently are 15 different variations of tray dishwasher racks for commercial use, a tree pole stand using recycled plastic materials and an umbrella stand. Our principal executive office is located at 3311 S. Rainbow Blvd., Suite 108, Las Vegas, NV 89146.Our telephone number is 702-581-4063. Business Our operations to date have been devoted primarily to start-up and development activities, which include: (i) formation of the Company; (ii) development of our business plan; and (iii) development of our products. We currently have products developed and under development. From our inception on November 1, 2012, until the date of this filing we have had limited operating activities. Since November 1, 2012, (inception) through April 30, 2014 we hadno revenues. From inception to April 30, 2014, we have a net loss of $115,634. From inception untilApril 30, 2014 we raised an aggregate of $314,934 from the sale of our common stock. We used the proceeds of the offering for working capital. Emerging Growth Company We are an emerging growth company under the JOBS Act. We shall continue to be deemed an emerging growth company until the earliest of: · The last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; · The last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective IPO registration statement; · The date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or · The date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 46, Code of Federal Regulations, or any successor thereto. 1 As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment and the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company we are also exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. These exemptions are also available to us as a Smaller Reporting Company. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. The Offering As of the date of this prospectus, we had189,774,466 shares of common stock outstanding. Selling shareholders are offering up to29,555,550 shares of common stock. The selling shareholders will offer their shares at $.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will pay all expenses of registering the securities, estimated at approximately $65,000. We will not receive any proceeds of the sale of these securities. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. Financial Summary The tables and information below are derived from our audited financial statements for the period from November 1, 2012 (Inception) toOctober 31, 2013 and our unaudited financial statements for the six months ended April 30, 2014.Our working capital as ofApril 30, 2014 was $40,508. As of April 30, 2014, we had cash on hand of $35,316. April 30, 2014 Financial Summary (Audited) Cash $ Total Assets $ Total Liabilities $ Total Stockholder’s Equity $ November 1, 2012(Inception) to April 30, 2014 Statement of Operations Revenue $ Total Expenses $ Net Loss for the Period $ ) Net Loss per Share $ ) 2 RISK FACTORS In addition to the other information provided in this prospectus, you should carefully consider the following risk factors in evaluating our business before purchasing any of our common stock. Risks Related to Our Financial Condition There is substantial doubt about our ability to continue as a going concern as a result of our limited operating history and financial resources, and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. We incurred net losses of$115,634 from our inception through April 30, 2014. As a result, our independent registered public accounting firm has included an explanatory paragraph in their audit opinion that we may be unable to continue as a going concern. Our limited operating history and financial resources raises substantial doubt about our ability to continue as a going concern and our financial statements contain a going concern qualification. Our financial statements do not include adjustments that might result from the outcome of this uncertainty and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. We are an early stage company with little or no historical performance for you to base an investment decision upon, and we may never become profitable. We were formed on November 1, 2012. From our inception through October 31, 2013 we had revenues of $0.00 Accordingly, we have limited historical performance upon which you may evaluate our prospects for achieving our business objectives and becoming profitable in light of the risks, difficulties and uncertainties frequently encountered by early stage companies such as us. Accordingly, before investing in our common stock, you should consider the challenges, expenses and difficulties that we will face as an early stage company, and whether we will ever become profitable. If we are unable to generate sufficient revenues for our operating expenses we will need financing, which we may be unable to obtain; should we fail to obtain sufficient financing, our potential revenues will be negatively impacted. We were formed on November 1, 2012. From our inception through April 30, 2014 we had revenues of $0.00 . Because we have limited revenues and lack historical financial data, including revenue data, our future revenues are unpredictable. Our operating expenses are presently approximately $10,000 per month or $120,000 annually. After this registration statement is declared effective our operating expenses will be approximately $10,000 per month or $120,000 annually. We will require $10,000 per month or $120,000 over the next twelve months to meet our existing operational costs, which consist of rent, advertising, salaries and other general, administrative expenses to comply with the costs of being an SEC reporting company. As of April 30, 2014, we had cash on hand of $35,316 for our operational needs. If we fail to generate sufficient revenues to meet our monthly operating costs of $10,000 we will not have available cash for our operating needs after approximately one month. Until we generate material operating revenues, we require additional debt or equity funding to continue our operations. We intend to raise additional funds from an offering of our stock in the future; however, this offering may never occur, or if it occurs, we may be unable to raise the required funding. We do not have any plans or specific agreements for new sources of funding and we have no agreements for financing in place. Expenses required to operate as a public company will reduce funds available to develop our business and could negatively affect our stock price and adversely affect our results of operations, cash flow and financial condition. 3 Operating as a public company is more expensive than operating as a private company, including additional funds required to obtain outside assistance from legal, accounting, investor relations, or other professionals that could be more costly than planned. We may also be required to hire additional staff to comply with additional SEC reporting requirements. We anticipate that the cost of SEC reporting will be approximately $12,000 annually. Our failure to comply with reporting requirements and other provisions of securities laws could negatively affect our stock price and adversely affect our results of operations, cash flow and financial condition. If we fail to meet these requirements, we will be unable to secure a qualification for quotation of our securities on the OTC Bulletin Board, or if we have secured a qualification, we may lose the qualification and our securities would no longer trade on the OTC Bulletin Board. Further, if we fail to meet these obligations and consequently fail to satisfy our SEC reporting obligations, investors will then own stock in a company that does not provide the disclosure available in quarterly, annual reports and other required SEC reports that would be otherwise publicly available leading to increased difficulty in selling their stock due to our becoming a non-reporting issuer. Risks Related to Our Business We will be subject to the 15(d) reporting requirements under the Securities Exchange Act of 1934, upon effectiveness of this registration statement which does not require a company to file all the same reports and information as a fully reporting company. Upon effectiveness of this registration statement, we will be subject to the 15(d) reporting requirements according to the Securities Exchange Act of 1934. We are required to file the necessary reports in the fiscal year that the registration statement is declared effective. After that fiscal year and provided that we have less than 300 shareholders, we are not required to file these reports. If the reports are not filed, the investors will have reduced information about us including about our business, plan of operations and financial condition. In addition, as a filer subject to Section 15(d) of the Exchange Act, we are not required to prepare proxy or information statements; our common stock will not be subject to the protection of the going private regulations; we will be subject to only limited portions of the tender offer rules; our officers, directors, and more than ten (10%) percent shareholders are not required to file beneficial ownership reports about their holdings of our common shares; that these persons will not be subject to the short-swing profit recovery provisions of the Exchange Act; and that more than five percent (5%) holders of classes of your equity securities will not be required to report information about their ownership positions in the securities. If we are unable to produce commercially successful products, we will not be able to generate meaningful revenues. The main factors determining the commercial success of a product include public taste, artistic merit, competition from other products released at the same time, the quality, etc. Even if a product looks like it will be a commercial success “on paper”, there still is no accurate method of determining the levels of revenue the products will generate. If we do not produce commercially successful products, we will not be able to generate meaningful revenues and our business could fail. We may be unable to gain market acceptance of our products which are currently under development. Our survival is currently dependent upon the success of our efforts to gain market acceptance of our products that are presently under development. Our products will ultimately represent a very small segment in the product industry when they arecompleted. Should our target market not be responsive to our products we will be unable to generate sufficient revenues to become profitable. Technology changes rapidly and if we fail to anticipate or successfully implement new technologies into our products our revenues will be negatively impacted. Rapid technology changes in the product industry require us to anticipate, sometimes years in advance, which technologies we will implement and develop in order to be competitive. We must start our product development with a range of technical development goals that we hope to be able to achieve. We may not be able to achieve these goals, or our competition may be able to achieve them more quickly and effectively than we can. In either case, our products and services may be technologically inferior to our competitors’, less appealing to consumers, or both. If we cannot achieve our technology goals within the original development schedule of our products and services, then we may delay their release until these technology goals can be achieved, which may delay or reduce revenue and increase our development expenses. Alternatively, we may increase the resources employed in research and development in an attempt to accelerate our development of new technologies, either to preserve our product or service launch schedule or to keep up with our competition, which would increase our development expenses. Any such failure to adapt to, and appropriately allocate resources among, emerging technologies would harm our competitive position, and negatively impact our revenues. 4 If we are unable to complete the development of our products we will not be able to generate meaningful revenues and you will lose your investment. We have not completed development of any our products and we haveno revenues ofthrough April 30, 2014.The success of our proposed business will depend on the completion and the acceptance of our products by the general public. We currently have protection by trademarks, patents and/or other intellectual property registrations. If we are unable to protect our intellectual property rights in the future, our proposed business will fail. We have trademark, patent or other intellectual property registration with governmental agencies for our name or for our product. At present we are planning to enter into non-disclosure agreements with employees to protect our technology. Despite our precautions taken to protect our proposed software programs, unauthorized parties may attempt in the future to reverse engineer copy or obtain and use our product. If they are successful we could lose our technology or they could develop similar programs, which could create more competition for us and even cause our proposed business operations to fail. By manufacturing in the Peoples Republic of China we could place our intellectual property in jeopardy. Pursuant to a Patent Purchase Agreement we have agreed to pay $15,000,000 in cash and stock for our patents.We plan to manufacture the products in China, which lacks the intellectual property protections and remedies that exist in the United States and other principal economic regions.This presents the risk that our products will be copied and sold by pirates in China. Additionally we will also be manufacturing in the United States. We may not be able to compete effectively against our competitors. We expect to face strong competition from well-established companies and small independent companies that have established products with brand recognition and greater financial resources than we have. We will be at a competitive disadvantage ingaining brand recognition, employees, financing and other resources required to provide mobile product products demanded by prospective customers. Our opportunity to obtain customers may be limited by our financial resources and other assets. If we are unable to effectively compete with other mobile product providers our business will fail and you will lose your entire investment. As our business grows, we will need to attract additional managerial employees which we might not be able to do. Mr. Raul Mansueto is our Chief Executive Officer, Mr. Dhan D. Kaushal is our Executive Vice President and Josefa Gerona is our Treasurer. In order to grow and implement our business plan, we would need to add managerial talent in sales, technical, and finance to support our business plan. There is no guarantee that we will be successful in adding such managerial talent. Risks Related To Our Management Should we lose the services of Raul Mansueto, our Chief Executive Officer, our financial condition and proposed expansion may be negatively impacted. Our future depends on the continued contributions of Raul Mansueto our Chief Executive Officer, who would be difficult to replace. The services of Mr. Mansueto are critical to the management of our business and operations. We do not maintain key man life insurance on Mr. Mansueto. Should we lose the services of Mr. Mansueto and be unable to replace his services with equally competent and experienced personnel, our operational goals and strategies may be adversely affected, which will negatively affect our potential revenues. 5 Raul Mansuetohas other business interests which may create conflict of interests which may not be resolved in our favor Raul Mansueto our Chief Executive Officer owns and operates his own business in addition to working with the Company. He currently devotes up to thirty five hours per week (90% of his time) to the Company. His other business interests do not currently present a conflict of interest with his role for the Company. However,the personal interests of Mr. Mansueto and his other business interests may come into conflict with our interests and those of our minority stockholders. Additionally, we may compete with his other business interests for investment capital, technical resources, key personnel and other things. You should carefully consider these potential conflicts of interest before deciding whether to invest in shares of our common stock. We have not yet adopted a policy for resolving such conflicts of interests. We will incur additional costs and management time related expenses pertaining to SEC reporting obligations and SEC compliance matter and our management has no experience in such matters. Raul Mansueto, Chief Executive Officer is responsible for managing us, including compliance with SEC reporting obligations and maintaining disclosure controls and procedures and internal control over financial reporting. These public reporting requirements and controls are new to our chief executive officer and at times will require us to obtain outside assistance from legal, accounting or other professionals that will increase our costs of doing business. Should we fail to comply with SEC reporting and internal controls and procedures, we may be subject to securities law violations that may result in additional compliance costs or costs associated with SEC judgments or fines, both of which will increase our costs and negatively affect our potential profitability and our ability to conduct our business. Because we do not have an audit or compensation committee, shareholders will have to rely on the one member of our board of directors who is not independent to perform these functions. We do not have an audit or compensation committee or board of directors as a whole that is composed of independent directors. These functions are performed by our sole director. Because our directors are not independent, there is a potential conflict between their or our interests and our shareholders’ interests since Raul Mansueto, our board member is also our President, Secretary and Treasurer who will participate in discussions concerning management compensation and audit issues that may be affect management decisions. Until we have an audit committee or independent directors, there may be less oversight of management decisions and activities and little ability for minority shareholders to challenge or reverse those activities and decisions, even if they are not in the best interests of minority shareholders. We are an "emerging growth company," and we cannot be certain if the reduced reporting requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an "emerging growth company," as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. For as long as we continue to be an emerging growth company, we may take advantage of exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies, including not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We could be an emerging growth company for up to five years, although we could lose that status sooner if our revenues exceed $1,000,000 if we issue more than $1,000,000 in non-convertible debt in a three year period, or if the market value of our common stock held by non-affiliates exceeds $100,000,000 as of any April 30 before that time, in which case we would no longer be an emerging growth company as of the following April 30. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. 6 We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Risks Related to Our Common Stock Our CEO and our patent vendor together will have voting control over all matters submitted to a vote of our common stockholders, which will prevent our minority shareholders from having the ability to control any of our corporate actions. As of the date of this prospectus, we had189,774,466 shares of common stock outstanding, each entitled to one vote per common share. Under our Patent Purchase Agreement, our patent vendor is entitled to the issuance of 46,849,500 shares of which14,100,000 have been issued. Combined with the 46,902,700 shares owned by our CEO, this will give these two shareholders taken together, the practical ability to determine the outcome of all matters submitted to our stockholders for approval, including the election of directors. This practical control of our voting securities may make it impossible to complete some corporate transactions without his support and may prevent a change in our control. In addition, this ownership could discourage the acquisition of our common stock by potential investors and could have an anti-takeover effect, possibly depressing the trading price of our common stock. Investors may have difficulty in reselling their shares due to the lack of market or state Blue Sky laws. Our common stock is currently not quoted on any market. No market may ever develop for our common stock, or if developed, may not be sustained in the future. The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there might be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the shares available for trading on the OTC Bulletin Board, investors should consider any secondary market for our common shares to be a limited one. We intend to seek coverage and publication of information regarding the company in an accepted publication, which permits a "manual exemption." This manual exemption permits a security to be distributed in a particular state without being registered if the company issuing the security has a listing for that security in a securities manual recognized by the state. However, it is not enough for the security to be listed in a recognized manual. The listing entry must contain (1) the names of issuers, officers, and directors, (2) an issuer's balance sheet, and (3) a profit and loss statement for either the fiscal year preceding the balance sheet or for the most recent fiscal year of operations. We may not be able to secure a listing containing all of this information. Furthermore, the manual exemption is a non-issuer exemption restricted to secondary trading transactions, making it unavailable for issuers selling newly issued securities. Most of the accepted manuals are those published in Standard and Poor's, Moody's Investor Service, Fitch's Investment Service, and Best's Insurance Reports, and many states expressly recognize these manuals. A smaller number of states declare that they “recognize securities manuals” but do not specify the recognized manuals. The following states do not have any provisions and therefore do not expressly recognize the manual exemption: Alabama, Georgia, Illinois, Kentucky, Louisiana, Montana, South Dakota, Tennessee, Vermont and Wisconsin. Accordingly, our common shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. We will be subject to penny stock regulations and restrictions and you may have difficulty selling shares of our common stock. The SEC has adopted regulations which generally define so-called “penny stocks” to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions. We anticipate that our common stock will become a “penny stock”, and we will become subject to Rule 15g-9 under the Exchange Act, or the “Penny Stock Rule”. This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers. For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. As a result, this rule may affect the ability of broker-dealers to sell our common shares and may affect the ability of purchasers to sell any of our common shares in the secondary market. 7 For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market. Disclosure is also required to be made about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. We do not anticipate that our common stock will qualify for exemption from the Penny Stock Rule. In any event, even if our common stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock, if the SEC finds that such a restriction would be in the public interest. Sales of our common stock under Rule 144 could reduce the price of our stock. None of our outstanding common shares are currently eligible for resale under Rule 144. In general, persons holding restricted securities in a Securities & Exchange Commission reporting company, including affiliates, must hold their shares for a period of at least six months, may not sell more than one percent of the total issued and outstanding shares in any 90-day period, and must resell the shares in an unsolicited brokerage transaction at the market price. If substantial amounts of our common stock become available for resale under Rule 144, prevailing market prices for our common stock will be reduced. If in the future we are not required to continue filing reports under Section 15(d) of the 1934 Act, for example because we have less than three hundred shareholders of record at the end of the first fiscal year in which this registration statement is declared effective, and we do not file a Registration Statement on Form 8-A upon the occurrence of such an event, our common shares can no longer be quoted on the OTC Bulletin Board, which could reduce the value of your investment. As a result of this offering as required under Section 15(d) of the Securities Exchange Act of 1934, we will file periodic reports with the Securities and Exchange Commission as required under Section 15(d). However, if in the future we are not required to continue filing reports under Section 15(d), for example because we have less than three hundred shareholders of record at the end of the first fiscal year in which this registration statement is declared effective, and we do not file a Registration Statement on Form 8-A upon the occurrence of such an event, our common stock can no longer be quoted on the OTC Bulletin Board, which could reduce the value of your investment. Of course, there is no guarantee that we will be able to meet the requirements to be able to cease filing reports under Section 15(d), in which case we will continue filing those reports in the years after the fiscal year in which this registration statement is declared effective. Filing a registration statement on Form 8-A will require us to continue to file quarterly and annual reports with the SEC and will also subject us to the proxy rules of the SEC. In addition, our officers, directors and 10% stockholders will be required to submit reports to the SEC on their stock ownership and stock trading activity. Thus the filing of a Form 8-A in such event makes our common shares continued to be able to be quoted on the OTC Bulletin Board. We may, in the future, issue additional securities, which would reduce investors’ percent of ownership and may dilute our share value. Our Articles of Incorporation authorize us to issue 1,000,000,000 shares of common stock. As of the date of this prospectus, we had 189,774,466 shares of common stock outstanding. Accordingly, we may issue up to an additional 810,225,534 shares of common stock. The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders. We may value any common stock issued in the future on an arbitrary basis including for services or acquisitions or other corporate actions that may have the effect of diluting the value of the shares held by our stockholders, and might have an adverse effect on any trading market for our common stock. 8 Special Information Regarding Forward Looking Statements Some of the statements in this prospectus are “forward-looking statements.” These forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. These factors include, among others, the factors set forth above under “Risk Factors.” The words “believe,” “expect,” “anticipate,” “intend,” “plan,” and similar expressions identify forward-looking statements. We caution you not to place undue reliance on these forward-looking statements. We undertake no obligation to update and revise any forward-looking statements or to publicly announce the result of any revisions to any of the forward-looking statements in this document to reflect any future or developments. However, the Private Securities Litigation Reform Act of 1995 is not available to us as a non-reporting issuer. Further, Section 27A(b)(2)(D) of the Securities Act and Section 21E(b)(2)(D) of the Securities Exchange Act expressly state that the safe harbor for forward looking statements does not apply to statements made in connection with an initial public offering. USE OF PROCEEDS We will not receive proceeds from the sale of the shares by selling shareholders. DETERMINATION OF OFFERING PRICE Our management has determined the offering price for the selling shareholders' shares. The price of the shares we are offering were arbitrarily determined. We have no agreement, written or oral, with our selling shareholders about this price. Based upon oral conversations with our selling shareholders, we believe that none of our selling shareholders disagree with this price. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. The factors considered were: · Our lack of significant revenues · Our growth potential · The price we believe a purchaser is willing to pay for our stock The offering price does not bear any relationship to our assets, results of operations, or book value, or to any other generally accepted criteria of valuation. Prior to this offering, there has been no market for our securities. DILUTION Not applicable. We are not offering any shares in this registration statement. All shares are being registered on behalf of our selling shareholders. SELLING STOCKHOLDERS The selling security holders named below are selling the securities. The table assumes that all of the securities will be sold in this offering. However, any or all of the securities listed below may be retained by any of the selling security holders, and therefore, no accurate forecast can be made as to the number of securities that will be held by the selling security holders upon termination of this offering. 9 We believe that the selling security holders listed in the table have sole voting and investment powers with respect to the securities indicated. We will not receive any proceeds from the sale of the securities by the selling security holders. None of our selling security holders is or is affiliated with a broker-dealer. All selling security holders may be deemed underwriters. The percentages below are based upon 189,774,466 common shares outstanding. Name of Beneficial Holder Number OfCommon SharesHeld beforethe Offering Percentage owned before the Offering(1) Numberof Common Shares Being Offered Numberof Common Shares heldafter Offering assuming all Common Shares being registered areSold Percentage heldafter offering assuming all Common Shares being registered aresold Victor and Elvira Ramirez * * Don Rio Magallona * * Willie & Elizabeth Bonifacio * * Rommel & Luzviminda Garcia * * Romeo M Ibe * * Corazon M Reyes * * Valentin Lopez & Carminia Lopez * * Carlos Palara Jr * * Don Rio Magallona * * Gladys Antonio * * Rolando Panida * * Lito T Panida * * Rosalie Leong * * Joy Marie M. Banzon & Michael St * * Joseph Aguirre * * Lawrie A. Kincheloe & April Lee * * Lawrie A. Kincheloe & Ronald E * * Anita Alejandro * * Anita Alejandro * * Josefina Pastor * * Josefina Pastor * * Norma Romano * * Cris Kimberly Velazquez Ling * * Kelby Velasquez Dimaapi * * John and Adorna Roncal * * Bernard F Gonazalez & Fatima M G * * Medardo Aisa * * Edgardo Tuazon * * Don Rio Magallona * * Victor and Elvira Ramirez * * Patrick O’Donnell & Olivia O’Don * * Sweetie Sangeeta Krishen * * 10 Maria H Custodio * * Alejandrito C Abad * * Mark A Parawan * * Imelda M Abad * * Kit Tyson & Amber Searle * * Michelle & Kit Searle * * Laramee Searle * * James Callahan * * Martin Askgaard * * Jennifer Rodriguez * * Eddie Nelson * * Frank Mandracchio and Lori Man * * Kyle Eppich and Natalie Epich * * Russ Letizia * * Eileen Letizia * * James Brandon Searle * * Dorothy Harries * * Andrew Colton Searle * * Robert Lee Jr * * Angeloisa Rodriguez * * Michelle Amaya * * Marina I Amaya * * Karl Eppich and Kathi Eppich JT * * Carlito Malicdem * * Victoria Nuqui * * Cynthia Dichoso * * Fatima Gonzalez * * Bernard F Gonzalez * * Rosalinda Bulosan * * Cory Hobson * * Donald Hernandez * * Anthony Letizia * * Brandon Letizia * * Laramee Searle * * Scott Higgins * * Robert Kirby * * Frendz Suzette Tongson-Pereza * * 11 Robert E Ubaldo * * Adelaida E Ceria * * Antonio Songco * * Joseph Songco * * Leniel John Baldemor * * Marie Jane Panes * * Robert N Campomanes * * Kit Tyson and Amber Searle Jtten * * Niels Ole Staehr * * Celso J Ceria * * Frank Mandracchio and Lori Man * * Denise R Ubaldo * * Jeremiah Huckeba * * Nenita C Vergara * * Bernardo Barajas-Torres * * Maria Sylvia C Guevarra * * Alfredo Chavez * * Miguel Amaya * * Laurice Gries * * Raul Medina-Garcia * * Catherine A McGarry * * Tin Cheung Lee * * Marjun Opulencia * * Grace Opulencia * * Joel A Ramoran * * Valentin Lopez * * Tracy Wilson * * Fernando Ariola and Rosalie Yad * * Melissa Dayson * * Glenn Dayson * * Mark Dayson * * Randal & Bridget Linder Jtten * * Lonnie Boswell * * Candis Morton * * Mariquita Domingo * * Jennyliza Ramoran * * Ohrelle Clores * * Joel Ubay Ramoran II * * Clayr Aralquez * * Marilou Tomalion * * Norma C Rivera * * Eugenio Rindon Jr * * Joylyn Rindon * * Annette Portello * * John T Haggen * * Jesse Linder * * Jason Linder * * David E Quinn * * Randal & Bridget Linder Jtten * * Cristy Cooper * * Emma L Ortiz * * Ramel E Ubaldo * * Jennifer Casanova * * Donita R Villarama * * Antonio Songco * * Victor F Songco * * Gertrude Songco * * James Songco * * 12 Charles Wszelaki & Charibel Wsz * * Lucila M Songco * * Danilo M Malicdem * * Lillith M Steimer * * Joel A & Paterna Evelyn Ramoran * * Irene Silva Cordova * * Alfonso Amaya * * Marina Amaya * * Ingrid H Mendez * * Zoraya Thomas * * Agustina Amaya * * Maria Luz Benites * * Javier Benites * * Debra Nordyke * * Marina I Amaya * * Romeo Macopia * * Vicki Canada * * Valerie Fauci * * Robert Fauci * * Daniel Gerona * * Tram Tran * * Andre Slaughter * * Randal & Bridget Linder Jtten * * Cesar & Jean Tolentino Jtten * * Miriam Joyce Zehnder * * Michael S Cruz * * Jean Tolentino * * William Rangel * * Douglas Silva * * Tita A. Cook * * Didith C. Cruz * * Eduardo Custodio * * Linda Magbalon * * Ismael & Brenda Fajardo * * Trent Ward * * Kristin Quiamzon * * Rafael & Olga Juarez * * Jeffrey B. Manongdo * * Efraim Sazon * * Clarissa Siojo * * Shawn Steinbach * * Cecilia Maristela * * Mark Dayson * * Don Rio Magallona * * Steven Chen * * Peter Reyes * * Rosalinda Reyes * * Roberto Morelos * * Rachelle Feliciano * * Gladys Antonio * * Richard T. Papos * * Pearson & Arlen Reyes * * Caesar & Tracy Curameng * * Cecilia Maristela * * Christine Reyes Overton * * Allen Jay Buzolich * * Marc & Connie Buzolich * * Joe Tamburino * * Totals (*) denotes less then 5% ownership 13 Holders of Record We have 193 shareholders of record. Our selling shareholders originally purchased their shares in a private placement. We believe the private placement was exempt from 1933 Act registration under Rule 506(b) and Section 4(a)2. In connection with the foregoing transactions, we provided the following to all investors: · A copy of the Private Placement Memo · Access to all our books and records. · Access to all material contracts and documents relating to our operations. · The opportunity to obtain any additional information, to the extent we possessed such information, necessary toverify the accuracy of the information to which the investors were given access. Prospective investors were invited to review at our offices at any reasonable hour, after reasonable advance notice, any materials available to us concerning our business. The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the shares available for trading on the OTCBB, investors should consider any secondary market for the Company's securities to be a limited one. We intend to seek coverage and publication of information regarding the Company in an accepted publication which permits a "manual exemption”. This manual exemption permits a security to be distributed in a particular state without being registered if the company issuing the security has a listing for that security in a securities manual recognized by the state. However, it is not enough for the security to be listed in a recognized manual. The listing entry must contain (1) the names of issuers, officers, and directors, (2) an issuer's balance sheet, and (3) a profit and loss statement for either the fiscal year preceding the balance sheet or for the most recent fiscal year of operations. We may not be able to secure a listing containing all of this information. Furthermore, the manual exemption is a non-issuer exemption restricted to secondary trading transactions, making it unavailable for issuers selling newly issued securities. Most of the accepted manuals are those published in Standard and Poor's, Moody's Investor Service, Fitch's Investment Service, and Best's Insurance Reports, and many states expressly recognize these manuals. A smaller number of states declare that they “recognize securities manuals” but do not specify the recognized manuals. The following states do not have any provisions and therefore do not expressly recognize the manual exemption: Alabama, Georgia, Illinois, Kentucky, Louisiana, Montana, South Dakota, Tennessee, Vermont and Wisconsin. We currently do not intend to and may not be able to qualify securities for resale in other states which require shares to be qualified before they can be resold by our shareholders. 14 PLAN OF DISTRIBUTION Our common stock is currently not quoted on any market. No market may ever develop for our common stock, or if developed, may not be sustained in the future. Accordingly, our shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. Selling shareholders are offering up to 59,111,100 shares of common stock. The selling shareholders will offer their shares at $.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. The securities offered by this prospectus will be sold by the selling shareholders. Selling shareholders in this offering may be considered underwriters. We are not aware of any underwriting arrangements that have been entered into by the selling shareholders. The distribution of the securities by the selling shareholders may be effected in one or more transactions that may take place in the over-the-counter market, including broker's transactions or privately negotiated transactions. The selling shareholders may pledge all or a portion of the securities owned as collateral for margin accounts or in loan transactions, and the securities may be resold pursuant to the terms of such pledges, margin accounts or loan transactions. Upon default by such selling shareholders, the pledge in such loan transaction would have the same rights of sale as the selling shareholders under this prospectus. The selling shareholders may also enter into exchange traded listed option transactions, which require the delivery of the securities listed under this prospectus. After our securities are qualified for quotation on the over the counter bulletin board, the selling shareholders may also transfer securities owned in other ways not involving market makers or established trading markets, including directly by gift, distribution, or other transfer without consideration, and upon any such transfer the transferee would have the same rights of sale as such selling shareholders under this prospectus. In addition to the above, each of the selling shareholders will be affected by the applicable provisions of the Securities Exchange Act of 1934, including, without limitation, Regulation M, which may limit the timing of purchases and sales of any of the securities by the selling shareholders or any such other person. We have instructed our selling shareholders that they may not purchase any of our securities while they are selling shares under this registration statement. Upon this registration statement being declared effective, the selling shareholders may offer and sell their shares from time to time until all of the shares registered are sold; however, this offering may not extend beyond two years from the initial effective date of this registration statement. There can be no assurances that the selling shareholders will sell any or all of the securities. In various states, the securities may not be sold unless these securities have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. All of the foregoing may affect the marketability of our securities. Pursuant to oral promises we made to the selling shareholders, we will pay all the fees and expenses incident to the registration of the securities. Should any substantial change occur regarding the status or other matters concerning the selling shareholders or us, we will file a post-effective amendment to this registration statement disclosing such matters. OTC Bulletin Board Considerations To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. We anticipate that after this registration statement is declared effective, market makers will enter “piggyback” quotes and our securities will thereafter trade on the OTC Bulletin Board. The OTC Bulletin Board is separate and distinct from the NASDAQ stock market. NASDAQ has no business relationship with issuers of securities quoted on the OTC Bulletin Board. The SEC’s order handling rules, which apply to NASDAQ-listed securities, do not apply to securities quoted on the OTC Bulletin Board. 15 Although the NASDAQ stock market has rigorous listing standards to ensure the high quality of its issuers, and can delist issuers for not meeting those standards, the OTC Bulletin Board has no listing standards. Rather, it is the market maker who chooses to quote a security on the system, files the application, and is obligated to comply with keeping information about the issuer in its files. FINRA cannot deny an application by a market maker to quote the stock of a company. The only requirement for inclusion in the bulletin board is that the issuer be current in its reporting requirements with the SEC. Although we anticipate listing on the OTC Bulletin board will increase liquidity for our stock, investors may have greater difficulty in getting orders filled because it is anticipated that if our stock trades on a public market, it initially will trade on the OTC Bulletin Board rather than on NASDAQ. Investors’ orders may be filled at a price much different than expected when an order is placed. Trading activity in general is not conducted as efficiently and effectively as with NASDAQ-listed securities. Investors must contact a broker-dealer to trade OTC Bulletin Board securities. Investors do not have direct access to the bulletin board service. For bulletin board securities, there only has to be one market maker. Bulletin board transactions are conducted almost entirely manually. Because there are no automated systems for negotiating trades on the bulletin board, they are conducted via telephone. In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders. Therefore, when investors place market orders - an order to buy or sell a specific number of shares at the current market price - it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and getting execution. Because bulletin board stocks are usually not followed by analysts, there may be lower trading volume than for NASDAQ-listed securities. LEGAL PROCEEDINGS On April 29, 2013, two plaintiffs brought an action against nineteen defendants, including Cloracks Corporation alleging claims of civil conspiracy, fraud, and NRS 31.840.While the litigation has not yet progressed beyond the discovery phase, we intend to defend the litigation vigorously in the event we are unable to settle the case on acceptable terms. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS The board of directors elects our executive officers annually. A majority vote of the directors who are in office are required to fill vacancies. Each director shall be elected for the term of one year, and until his successor is elected and qualified, or until his earlier resignation or removal. Our directors and executive officers are as follows: Name Age Position Raul Mansueto 67 Chief Executive Officer and Director Dhan D. Kausal 61 Executive Vice President and Director Josefa Gerona 48 Treasurer and Director Raul Mansueto, Chief Executive Officer Raul A. Mansueto is President and Chief Executive Officer of Cloracks Corporation.He became the CEO in January 2013 from the rank of Chief Financial Officer at the inception of the company in 2012. Mr. Mansueto organized Cloracks Corporation while being the management consultant for the Inventor and the R & D Director of Cloracks Corporation – Mr. Edgardo D. Clores.He authored the creation of patent holding company known as the BIEJC Holding LLC to maintain all the nine published patents and/or gold seal inventions conceptually and intellectually designed or invented by Mr. Clores since 1994. 16 A resident of Las Vegas, Nevada, 27 years.Became American citizen in 1993, and a practitioner in the field of accounting, appraisal, assessment and valuation.A certified public accountant in the Philippines with 40+ years of experience in management, audit, banking, finance, budget, taxation, real estate litigation consulting, valuation, and appraisal consulting.Mr. Mansueto had worked 11 years for the Nevada Power Company in the property tax arena and earned an Assessment Administration Specialist professional designation from the International Association of Assessing Officer (IAAO).He also achieved a Nevada State certified designation of Property Tax Appraiser, Certified General Appraiser (active status), and a licensed Real Estate Agent (active). He has a mammoth of experience in international and consolidation accounting, controllership, finance, and taxation while working with multi-national firms such as; Dow Chemical Company, South East Asia region, SATCO Galaxy Catering Services in Kingdom of Saudi Arabia, Avery Dennison – Pasadena, California, and American Office Equipment (Minolta) in Las Vegas, Nevada. Earned a Bachelors Degree in Accounting from the University of San Jose – Recoletos, Philippines in 1966.Licensed as a CPA in the Philippines 1971.State Certified Appraiser in Nevada 1992 and Certified General Appraiser in 1998. As Chief Executive Officer, Raul Mansueto is responsible for the day-to-day management of the Company, administrative functions and corporate filings, and for the continued strategic evolution of its business. He brings to the Board his several years of experience in organizing and managing corporations. He currently devotes up to ten hours per week (25% of his time) to the Company. Raul Mansueto is an experienced entrepreneur that currently owns and operates his own business, which has been successfully in business for over 13 years. Mr. Mansueto is responsible for managing all aspects of his company business and overseeing research, development and marketing. His experience qualifies him to be and Officer and Director of Cloracks Corporation. Josefa Gerona – Treasurer Born in 1965 and educated in Legaspi City, Philippines. Josefa Gerona is a Director and Treasurer/Administrator of Cloracks Corporation.She became the Director and acting CFO of Cloracks in January 2013 at the inception of the company organization in November 2012. Ms. Gerona was a member of the Board of Directors at the inception of Clores Stand Inc. when it was organized for the production, promotion, and selling of Clores Stand products in 2009. A resident of Las Vegas, Nevada for almost 20 years.Previously, she worked and/or engaged in the real estate and property management business in the State of Nevada. She earned a bachelors degree in dentistry from Ago Medical and Educational Center – Legaspi City, Philippines in 1987. Dhan D. Kaushal Executive Vice President Born in 1953 and educated in Patiala, Punjab, India. Mr. Kaushal is an Executive Vice President and a Director of the Company. Dhan D. Kaushal is a U.S. medical practitioner specializing in Cancer and blood diseases. A U.S. citizen and a resident in the country for over 3o years and working as a physician and specialist. He was trained in many medical institutions, hospital and clinics located in Michigan, Illinois and in Nevada. 17 At current Dr. Kaushal is an entrepreneur partner of Cancer & Blood Specialists of Nevada since July of 1998 up to present. As Executive Vice President, Dhan D. Kaushal will be in charge of projects delegated to him by the Chief Executive Officer. This office requires his entrepreneurial expertise and experience to enable the company launch its programs as it forms the business strategies and company policies. Family Relationships and Other Matters Varun, Savita and Ranjay are the sons and daughter if our Executive Vice President Dr. Dhan D. Kausal Legal Proceedings No officer, director, or persons nominated for such positions, promoter or significant employee has been involved in the last ten years in any of the following: Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated; Having any government agency, administrative agency, or administrative court impose an administrative finding, order, decree, or sanction against them as a result of their involvement in any type of business, securities, or banking activity; Being the subject of a pending administrative proceeding related to their involvement in any type of business, securities, or banking activity; and/or ·Having any administrative proceeding been threatened against you related to their involvement in any type of business, securities, or banking activity. Corporate Governance We have three members to our board of directors, Raul Mansueto Chief Executive Officer, Dhan D. Kaushal Executive Vice President and Josefa Gerona TreasurerOur officers are not “independent” as the term is used in Item 7(d)(3)(iv)(B) of Schedule 14A under the Securities Exchange Act of 1934, as amended, and as defined by Rule 4200(a)(15) of the NASDAQ Marketplace Rules. We do not have any standing audit, nominating and compensation committees of the board of directors, or committees performing similar functions. We do not currently have a Code of Ethics applicable to our principal executive, financial or accounting officer. All Board actions have been taken by Written Action rather than formal meetings. 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following tables set forth the ownership, as of the date of this prospectus, of our common stock by each person known by us to be the beneficial owner of more than 5% of our outstanding common stock, our directors, and our executive officers as a group.To the best of our knowledge, the persons named have sole voting and investment power with respect to such shares, except as otherwise noted.There are not any pending or anticipated arrangements that may cause a change in control. The information presented below regarding beneficial ownership of our voting securities has been presented in accordance with the rules of the Securities and Exchange Commission and is not necessarily indicative of ownership for any other purpose. Under these rules, a person is deemed to be a "beneficial owner" of a security if that person has or shares the power to vote or direct the voting of the security or the power to dispose or direct the disposition of the security. A person is deemed to own beneficially any security as to which such person has the right to acquire sole or shared voting or investment power within 60 days through the conversion or exercise of any convertible security, warrant, option or other right. More than one person may be deemed to be a beneficial owner of the same securities. The percentage of beneficial ownership by any person as of a particular date is calculated by dividing the number of shares beneficially owned by such person, which includes the number of shares as to which such person has the right to acquire voting or investment power within 60 days, by the sum of the number of shares outstanding as of such date. Consequently, the denominator used for calculating such percentage may be different for each beneficial owner. Except as otherwise indicated below and under applicable community property laws, we believe that the beneficial owners of our common stock listed below have sole voting and investment power with respect to the shares shown. Titleof Beneficial Direct Indirect Percent Position Ownership(1) Ownership Ownership ofClass Raul Mansueto, Chief Executive Officer 0 % Josefa Gerona, Treasurer 0 % Dhan D. Kaushal Executive Vice President 0 % Totals 0 % 5% Shareholders: Steven Fauci 0 % Edgardo Clores 0 % Maria Luisa Dayson 0 % Totals 0 % Total of Directors, Officers and 5% holders 0 % This table is based upon information derived from our stock records. Applicable percentages are based upon 189,774,466 shares of common stock outstanding as of the date of this Prospectus. We're not registering shares held by our officers and directors. The chart above is based upon189,774,466 shares outstanding. This table is based upon information derived from our stock records. Unless otherwise indicated in the footnotes to this table are subject to community property laws where applicable, each of the shareholders named in this table has sole or shared voting and investment power with respect to the shares indicated as beneficially owned. 19 DESCRIPTION OF SECURITIES The following description is a summary of the material terms of the provisions of our Articles of Incorporation and Bylaws. Our Articles of Incorporation and Bylaws have been filed as exhibits to the registration statement of which this prospectus is a part. We are authorized to issue 1,000,000,000 shares of common stock, $0.001 par value per share. As of the date of this prospectus there are 189,774,466 shares of our common stock issued and outstanding held by 193 stockholders of record. Common Stock Each share of our common stock entitles the holder to one (1) vote, either in person or by proxy, at meetings of shareholders. The shareholders are not permitted to vote their shares cumulatively. Accordingly, the holders of more than fifty percent (50%) of the total voting rights on matters presented to our common stockholders can elect all of our directors and, in such event, the holders of the remaining minority shares will not be able to elect any such directors. The vote of the holders of a majority of the holders entitled to vote on matters submitted to our common stockholdersis sufficient to authorize, affirm, ratify, or consent to such act or action, except as otherwise provided by law. To date, we have paid no cash dividends on our shares of common stock. Any future disposition of dividends will be at the discretion of our Board of directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. We have no present plans for future cash or stock dividends. We intend to retain future earnings, if any, to provide funds for operation of our business. Holders of our common stock have no preemptive rights. All outstanding shares of our common stock are validly issued, fully paid and non-assessable. Upon our liquidation or dissolution, the assets legally available for distribution to holders of shares of the common stock, after payment of all of our obligations, are distributable ratably among the holders of the then outstanding common stock. All shares of common stock outstanding are validly issued, fully paid and non-assessable. Preferred Stock We have no authorizedpreferred stock at this time. Nevada Anti-Takeover Laws As a Nevada corporation, we are subject to certain anti-takeover provisions that apply to public corporations under Nevada law. Pursuant to Section 607.0901 of the Nevada Business Corporation Act, or the Nevada Act, a publicly held Nevada corporation may not engage in a broad range of business combinations or other extraordinary corporate transactions with an interested shareholder without the approval of the holders of two-thirds of the voting shares of the corporation (excluding shares held by the interested shareholder), unless: · the transaction is approved by a majority of disinterested directors before the shareholder becomes an interested shareholder; · the interested shareholder has owned at least 80% of the corporation’s outstanding voting shares for at least five years preceding the announcement date of any such business combination; · the interested shareholder is the beneficial owner of at least 90% of the outstanding voting shares of the corporation, exclusive of shares acquired directly from the corporation in a transaction not approved by a majority of the disinterested directors; or · the consideration paid to the holders of the corporation’s voting stock is at least equal to certain fair price criteria. 20 An interested shareholder is defined as a person who, together with affiliates and associates, beneficially owns more than 10% of a corporation’s outstanding voting shares. We have not made an election in our amended Articles of Incorporation to opt out of Section 607.0901. In addition, we are subject to Section 607.0902 of the Nevada Act which prohibits the voting of shares in a publicly held Nevada corporation that are acquired in a control share acquisition unless (i) our board of directors approved such acquisition prior to its consummation or (ii) after such acquisition, in lieu of prior approval by our board of directors, the holders of a majority of the corporation’s voting shares, exclusive of shares owned by officers of the corporation, employee directors or the acquiring party, approve the granting of voting rights as to the shares acquired in the control share acquisition. A control share acquisition is defined as an acquisition that immediately thereafter entitles the acquiring party to 20% or more of the total voting power in an election of directors. INTEREST OF NAMED EXPERTS The financial statements from November 1, 2012 (inception) throughOctober 31, 2013, included in this prospectus have been audited byL.L. Bradford, independent registered public accounting firm, to the extent and for the periods set forth in our report and are incorporated herein in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. The legality of the shares offered under this registration statement is being passed upon by Frederick C. Bauman, Attorney. Mr. Bauman does not own stock in the Company DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES Our Bylaws, subject to the provisions ofNevada Law, contain provisions which allow the corporation to indemnify any person against liabilities and other expenses incurred as the result of defending or administering any pending or anticipated legal issue in connection with service to us if it is determined that person acted in good faith and in a manner which he reasonably believed was in the best interest of the corporation. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. DESCRIPTION OF BUSINESS Organization Within The Last Five Years We were incorporated in the state of Nevada on November 1, 2012, to engage in the development and sale of our products. Our principal executive office is located at 3311 S. Rainbow Blvd., Suite 108, Las Vegas, NV 89146 and our telephone number 702-581-4063. We have not been involved in a bankruptcy receivership or similar proceeding. Additionally, we have not been involved in a reclassification, merger, consolidation, or purchase or sale of a significant amount of assets not in the ordinary course of business. Since our inception on November 1, 2012, through April 30, 2014 we raised an aggregate of $314,934 from the sale of our common stock. Since our inception throughApril 30, 2014 we generated revenues of $0.00. From November 1, 2012 (inception) to April 30, 2014, we have a net loss of $115,634. Our independent registered public accounting firm has issued an audit opinion for our Company which includes an explanatory paragraph expressing substantial doubt as to our ability to continue as a going concern. 21 We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings. Since incorporation, we have not made any significant purchase or sale of assets. We do not own physical properties. We are not a blank check registrant, as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since we have a specific business plan or purpose. We have not had preliminary contact or discussions with, nor do we have any present plans, proposals, arrangements or understandings with, any representatives of the owners of any business or company regarding the possibility of an acquisition or merger. Our Business Our operations to date have been devoted primarily to start-up and development activities, which include: (i) formation of the Company; (ii) development of our business plan; and (iii) development of our products. We plan to develop and sell two lines of products, warewashing racks and one-screw stands. WAREWASHING RACKS Cloracks warewashing racks are used to hold platewares, serveware, silver/flatwares and glass/tumblers loaded in the commercial dishwashing machines. With the product inter-locking feature, plates are securely locked in and prevented from touching with each other during the dish washing process. The Cloracks warewashing racks prevents chipping and breakage of dinner & serve wares which means cost savings on replacement of breakable dinnerware & serve ware inventory. The following models of warewashing racks are respectively described as follows: CLR 1 – Bussing Tray Holds multiple dinnerware glass/tumbler and silverware. Very convenient versus the traditional due to it can carry the wares directly from the table to dishwashing machine vice versa. Typically used in small restaurants and pizza parlors. CLR 2 & 3 - Silverware Caddy Holds to wash 144 utensils per Caddy thus three caddies a total of 432 utensils. Versusthe traditional can handle only 230 utensils. CLR 4 - Multi-use Flatware Rack & CLR 3 holder This serves as carrier of 3 days to load in the commercial dishwashing machine. It can also be used to hold and wash stainless cooking utensils CLR 5 - Plateware Racks Holds 36 plates with 4.5 – 7.25” diameter plates. Versus the traditional 21 small plates. CLR 6 - Multi-Use Cup Rack Holds to wash 24 pc 3.5" diameter cups 24 to 30 pc 3" diameter cups. Versus the traditional trays 16 cups. Also it can hold a variety different shapes and sizes of plates, bowls, and cups. CLR 7 - Multi-use Bowl / Dish Rack Holds to wash 10 6-10” diameter soup bowls , 5 serving 18” diameter platters and 10 skillets of 10” diameter. Versus the traditional 6 soup bowls, 3 platters and 0 skillets. CLR 8 -Glass/Tumbler Rack Holds to wash 27 pcs 3"-3.5" diameter glass/ tumbler. Versus traditional 16 pcs. CLR 9 - Plate / Gourmet Salad Bowl Rack Holds 12 Gourmet salad bowl of 10” in diameter and 2.5” deep, 12 skillets, 12-16 plates 10” to 12” in diameter and 7 oblong plates 14” X 9” diameter. Versus traditional 7 gourmet plates, 8 skillets and 10” diameter plate. 22 CLR 10-17 – Holds variety of glass and wine racks ( shot glass, highball/wine glass, cooler, beverage, tall mixing glass, margarita glass, brandy/champagne glass etc…).Efficient and effective and more capacity (32 to 72.5 pct versus the traditional). ONE SCREW STAND The one screw Christmas tree stand is a patented product with patent number 8,097,he one screw stand can be used to quickly set up a Christmas tree as tall as 10 ft high. The unique and sturdy design could hold trunk size up to 5 ¾” in diameter. The one screw Christmas tree stand is the only available type in the market and can be used all the year round for other household or commercial usage. Not to mention the convenience and ease on installing any free standing objectit provides. The one screw Christmas tree stand is convertible into a one screw free standing stand for umbrella, bird feeder, flag pole, and other free standing pole object. It could securely hold the free standing pole object in view of the guides in the middle of the stand and a firmed bolt screw that fasten the erected pole. .The stand is available in two sizes; a large size which holds a tree measuring about 6-10 ft tall and a medium size which holds a tree measuring about 3 ½- 7 ½ ft tall. Amazingly, it can be used all the year round during the Christmas and other seasons of the year around the confines of the house. The Company currently owns and has patents and patent pending on various products as well as several products we are developing and have in the pipeline. Each of our specific products corresponds with a different segment of theindustry . We will be working through various channels within the industry to bring these proprietary products to market in a timely fashion. Revenue It is difficult to predict with any accuracy the revenue that any one product will generate. The main factors determining the commercial success of a product include public taste, artistic merit, competition from other products released at the same time, the quality of the script, the quality of the cast, the quality of the director and other parties, etc. Even if a product looks like it will be a commercial success "on paper", there is still no accurate method of determining the levels of revenue the product will generate. Employees and Consultants We have 5 employee including directors. Chief Executive Officer, Raul Mansueto oversees our day to day operations and product development. Insurance We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a legal action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. 23 Location Our offices are located at 3311 S. Rainbow Blvd., Suite 108, Las Vegas, NV 89146. Government Regulation We will be required to comply with all regulations, rules and directives of governmental authorities and agencies in any jurisdiction which we would conduct activities in the future. As of now there are no required government approvals present that we need approval from or any existing government regulation on our business. Patents and Trademarks Management considers our patent position to be the foundation of our business plan.Pursuant to our Patent Purchase Agreement, we are acquiring nine (9) United States patent applications for the warewashing product and one (1) United States patent application for the one-screw stand. We are payingover the next three years46,849,500 shares of our common stock to the patent vendors, which are: (1) B.I.E.J.C. Holding, LLC (controlled by our CEO, Raul Mansueto), (2) Edgardo Clores and (3) EDCI Holding, LLC (controlled by Mr. Clores).We expect to continue the prosecution of these patent applications and to regularly file additional patent applications in the future for related discoveries and inventions Competitive Business Conditions Theproduct market is highly competitive and rapidly changing. Our ability to compete depends upon many factors within and outside our control, including the timely development and introduction of our products and their enhancements, functionality, performance, reliability, customer service and support and marketing efforts. Due to the relatively low barriers to entry in theproduct market, we expect additional competition from other emerging companies. Many of the Company’s existing and potential competitors are substantially larger than us and have significantly greater financial, technical and marketing resources. As a result, they may be able to respond more quickly to new or emerging technologies and changes in customer requirements, or to devote greater resources to the development and promotion of their products. There can be no assurance that we will be able to compete successfully against current or future competitors or that competitive pressure will not have a material adverse effect on our business, operating results and financial condition. Government Approvals We are not required to obtain governmental approval of our products. Legal Proceedings On April 29, 2013, two plaintiffs brought an action in Clark County District Court, Nevada, against nineteen defendants, including Cloracks Corporation alleging claims of civil conspiracy, fraud and NRS 31.840. While the litigation has not progressed beyond the discovery phase, we intend to defend the litigation vigorously in the event we are unable to settle the case on acceptable terms. Sources and Availability of Raw Materials We do not use raw materials in our business. Backlog of Orders We have no backlog of orders. 24 Seasonal Aspect of our Business None of our products are affected by seasonal factors. Status of any Publicly Announced New Product or Service We do not have any publicly announced new product or service. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION You should read the following discussion of our financial condition and results of operations in conjunction with financial statements and notes thereto included elsewhere in this prospectus. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to these differences include those discussed below and elsewhere in this prospectus, particularly in “Risk Factors”. This section of the prospectus includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: “believe”, “expect”, “estimate”, “anticipate”, “intend”, “project” and similar expressions, or words that, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this prospectus. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Our financial statements are stated in United States Dollars (USD or US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. All references to “common shares” refer to the common shares in our capital stock. Overview We are a development-stage company, incorporated in the State of Nevada on November 1, 2012, to engage in the development and distribution of products. We have generated $0.00 from business operations. Our independent registered public accounting firm has issued a going concern opinion. This means there is substantial doubt that we can continue as an on-going business unless we obtain additional capital to pay our ongoing operational costs. Accordingly, we must locate sources of capital to pay our operational costs. Results of Operations From inception (November 1, 2012) through April 30, 2014, our business operations have primarily been focused on developing our business plan and developing our first product which is not yet complete From inception on November 1, 2012, through April 30, 2014, we incurred expenses of$115,634 on costs and expenses primarily for General and Administrative costs. All cash held by us is the result of a loan from our President and the sale of common stock to our President, and 193 accredited, non-affiliated investors. As of April 30, 2014, we had cash on hand of $35,316 which is sufficient to pay for our operating costs for one month. If we are unable to generate sufficient revenues or raise additional monies to fund our operations we will be unable to complete development of our products and may be forced to cease operations. 25 We have generated no revenues to date from our operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including the financial risks associated with the limited capital resources currently available to us for the implementation of our business strategies. (See “Risk Factors”). To become profitable and competitive, we must develop the business plan and execute the plan. Our management will attempt to secure financing through various means including borrowing and investment from institutions and private individuals. Since inception, the majority of our time has been spent on organizational matters and development of our first mobile product product, Pocket Football. Our results of operations are summarized below: October 2, 2013 (Inception) To January 31, 2014 Revenue $ Expenses $ Net Loss $ Net Loss per Share - Basic and Diluted ) Weighted Average Number Shares Outstanding - Basic and Diluted Liquidity and Capital Resources From November 1, 2012 (inception) through April 30, 2014 we raised $314,934 from the sale of common shares to 193 investors for cash consideration. Our current cash on hand as of April 30, 2014 was $35,316, which will be used to meet our current monthly operating costs of $10,000 for one month. Our operating costs will increase by approximately $1,000 per month when this registration statement is declared effective because of the costs of SEC reporting. Through April 30, 2014, we incurred$115,634 on general and administrative operating expenses. As of April 30, 2014, we had accounts payable of $26,186, due to a related party. We currently have no external sources of liquidity such as arrangements with credit institutions or off-balance sheet arrangements that will have or are reasonably likely to have a current or future effect on our financial condition or immediate access to capital. We are dependent on the sale of our securities to fund our operations, and will remain so until we generate sufficient revenues to pay for our operating costs. Our officers and directors have made no written commitments with respectto providing a source of liquidity in the form of cash advances, loans and/or financial guarantees. If we are unable to raise the funds we will seek alternative financing through means such as borrowings from institutions or private individuals. There can be no assurance that we will be able to raise the capital we need for our operations from the sale of our securities. We have not located any sources for these funds and may not be able to do so in the future. We expect that we will seek additional financing in the future. However, we may not be able to obtain additional capital or generate sufficient revenues to fund our operations. If we are unsuccessful at raising sufficient funds, for whatever reason, to fund our operations, we may be forced to cease operations. If we fail to raise funds we expect that we will be required to seek protection from creditors under applicable bankruptcy laws. Our independent registered public accounting firm has expressed doubt about our ability to continue as a going concern and believes that our ability is dependent on our ability to implement our business plan, raise capital and generate revenues. See Note 2 of our financial statements. SIGNIFICANT ACCOUNTING POLICIES We report revenues and expenses using the accrual method of accounting for financial and tax reporting purposes. 26 Use of estimates - Management uses estimates and assumption in preparing these financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. Software development costs - Costs incurred in connection with the development of software products are accounted for in accordance with the Financial Accounting Standards Board Accounting Standards Codification ("ASC") 985“Costs of Software to Be Sold, Leased or Marketed.” Costs incurred prior to the establishment of technological feasibility are charged to research and development expense. Software development costs are capitalized after a product is determined to be technologically feasible and is in the process of being developed for market but may be expensed if the Company is in the development stage. Amortization of capitalized software development costs begins upon initial product shipment. Capitalized software development costs are amortized over the estimated life of the related product (generally thirty-six months), using the straight-line method. The Company evaluates its software assets for impairment whenever events or change in circumstances indicate that the carrying amount of such assets may not be recoverable. Recoverability of software assets to be held and used is measured by a comparison of the carrying amount of the asset to the future net undiscounted cash flows expected to be generated by the asset. If such software assets are considered to be impaired, the impairment to be recognized is the excess of the carrying amount over the fair value of the software asset. During the period from October 4, 2013 (inception) to October 31, 2013, the Company did not capitalize any software development costs. Revenue recognition – The Company will recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured. The Company intends on generating revenue from three sources; sale of product applications, sale of advertising provided with products, and outsourced application development services. Revenue through October 31, 2013 includes only outsourced application development services recognized in accordance with ASC 605-28 "Milestone Method". The Company may bill for these services prior to attainment of the performance milestones. Receipts in excess of revenue earned as of the balance sheet date are included in deferred revenue. Stock-based compensation - The Company accounts for stock-based instruments issued to employees in accordance with ASC Topic 718. ASC Topic 718 requires companies to recognize in the statement of operations the grant-date fair value of stock options and other equity based compensation issued to employees. The Company accounts for non-employee share-based awards in accordance with ASC Topic 505-50. FAIR VALUE OF FINANCIAL INSTRUMENTS Accounting Standards Codification Topic 820, “Disclosures About Fair Value of Financial Instruments,” requires us to disclose, when reasonably attainable, the fair market values of its assets and liabilities, which are deemed to be financial instruments. Our financial instruments consist primarily of cash. PER SHARE INFORMATION We compute net loss per share accordance with FASB ASC 205 “Earnings per Share”. FASB ASC 205 requires presentation of both basic and diluted earnings per share (EPS) on the face of the statement of operations. 27 Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all potentially dilutive common shares outstanding during the period. Diluted EPS excludes all potentially dilutive shares if their effect is anti-dilutive. STOCK OPTION GRANTS We have not granted any stock options to our officers and directors since our inception. Upon the further development of our business, we will likely grant options to directors and officers consistent with industry standards for nutritional and dietary supplement companies. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Corporate Governance and Director Independence Our Board of Directors has not established Audit, Compensation, and Nominating or Governance Committees as standing committees. The Board does not have an executive committee or any committees performing a similar function. We are not currently listed on a national securities exchange or in an inter-dealer quotation system that has requirements that a majority of the board of directors be independent. Our Sole Director has determined that he is not “independent” under the definition set forth in the listing standards of the NASDAQ Stock Market, Inc., which is the definition that the Board has chosen to use for the purposes of the determining independence, as the OTC Bulletin Board does not provide such a definition. Therefore, our sole director is not independent. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information There is no established public trading market for our securities and a regular trading market may not develop, or if developed, may not be sustained. A shareholder in all likelihood, therefore, will not be able to resell his or her securities should he or she desire to do so when eligible for public resales. Furthermore, it is unlikely that a lending institution will accept our securities as pledged collateral for loans unless a regular trading market develops. Penny Stock Considerations Our shares will be "penny stocks", as that term is generally defined in the Securities Exchange Act of 1934 to mean equity securities with a price of less than $5.00 per share. Thus, our shares will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer must make a special suitability determination regarding the purchaser and must receive the purchaser's written consent to the transaction prior to the sale, unless the broker-dealer is otherwise exempt. In addition, under the penny stock regulations, the broker-dealer is required to: · Deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Securities and Exchange Commission relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt; 28 · Disclose commissions payable to the broker-dealer and our registered representatives and current bid and offer quotations for the securities; · Send monthly statements disclosing recent price information pertaining to the penny stock held in a customer's account, the account's value, and information regarding the limited market in penny stocks; and · Make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction, prior to conducting any penny stock transaction in the customer's account. Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in the secondary market, and have the effect of reducing the level of trading activity in the secondary market. These additional sales practice and disclosure requirements could impede the sale of our securities, if our securities become publicly traded. In addition, the liquidity for our securities may be decreased, with a corresponding decrease in the price of our securities. Our shares in all probability will be subject to such penny stock rules and our shareholders will, in all likelihood, find it difficult to sell their securities. OTC Bulletin Board Qualification for Quotation To have our shares of common stock on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. We have engaged in preliminary discussions with a FINRA Market Maker to file our application on Form 211 with FINRA, but as of the date of this Prospectus, no filing has been made. Based upon our counsel's prior experience, we anticipate that after this registration statement is declared effective, it will take approximately 2 - 8 weeks for FINRA to issue a trading symbol and allow sales of our common stock under Rule 144. Sales of our common stock under Rule 144. We presently have 189,774,466 common shares outstanding. Of these shares 118,368,400 common shares are held by non-affiliates and 71,406,066 common shares are held by affiliates, which Rule 144 of the Securities Act of 1933, as amended, defines as restricted securities. None of our outstanding shares are eligible for resale under Rule 144. We are registering 29,555,550 common shares held by non-affiliates. We are not registering shares held by affiliates. The remaining non-affiliate shares as well as all of the remaining affiliates’ shares will still be subject to the resale restrictions of Rule 144. In general, persons holding restricted securities, including affiliates, must hold their shares for a period of at least six months, may not sell more than one percent of the total issued and outstanding shares in any 90-day period, and must resell the shares in an unsolicited brokerage transaction at the market price. The availability for sale of substantial amounts of common stock under Rule 144 could reduce prevailing market prices for our securities. Holders As of the date of this registration statement, we had 161 shareholders of record of our common stock. Dividends We have not declared any cash dividends on our common stock since our inception and do not anticipate paying such dividends in the foreseeable future. We plan to retain any future earnings for use in our business. Any decisions as to future payments of dividends will depend on our earnings and financial position and such other facts, as the board of directors deems relevant. Transfer Agent Our transfer agent is Quicksilver Stock Transfer Transfer LLC located at 6623 Las Vegas Blvd south Suite 255, Las Vegas, Nevada 89119 , 702-629-1883 and their website is located at http://www.Quicksilver Stock Transfer.com, qstransfer.com. 29 Reports to Shareholders As a result of this offering and assuming the registration statement is declared effectivebefore October 31, 2014, as required under Section 15(d) of the Securities Exchange Act of 1934, we will file periodic reports with the Securities and Exchange Commission throughOctober 31, 2014, including a Form 10-K for the year ended October31, 2014, assuming this registration statement is declared effective before that date. At or prior to October 31, 2014, we intend voluntarily to file a registration statement on Form 8-A which will subject us to all of the reporting requirements of the 1934 Act. This will require us to file quarterly and annual reports with the SEC and will also subject us to the proxy rules of the SEC. In addition, our officers, directors and 10% stockholders will be required to submit reports to the SEC on their stock ownership and stock trading activity. We are not required under Section 12(g) or otherwise to become a mandatory 1934 Act filer unless we have more than 500 shareholders and total assets of more than $10 million on October 31, 2014. If we do not file a registration statement on Form 8-A at or prior to October31, 2014, we will continue as a voluntary reporting company and will not be subject to the proxy statement or other information requirements of the 1934 Act, our securities can no longer be quoted on the OTC Bulletin Board, and our officers, directors and 10% stockholders will not be required to submit reports to the SEC on their stock ownership and stock trading activity. We will deliver an annual report to our security holders that will include audited financial statements regardless of whether we are obligated to do so. Where You Can Find Additional Information We have filed with the Securities and Exchange Commission a registration statement on Form S-1. For further information about us and the shares of common stock to be sold in the offering, please refer to the registration statement and the exhibits and schedules thereto. The registration statement and exhibits and any materials we file with the Commission may be read and copied, at the SEC's Public Reference Room at t., N.E., Washington, D.C. 20549, on official business days during the hours of 10 a.m. to 3 p.m. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission and state the address of that site (http://www.sec.gov ). Our registration statement and other information we file with the SEC is available at the web site maintained by the SEC at http://www.sec.gov. EXECUTIVE COMPENSATION Summary Compensation Table The table below summarizes all compensation awarded to, earned by, or paid to our Principal Executive Officer, our two most highly compensated executive officers who occupied such position at the end of our latest fiscal year and up to two additional executive officers who would have been included in the table below except for the fact that they were not executive officers at the end of our latest fiscal year, by us, or by any third party where the purpose of a transaction was to furnish compensation, for all services rendered in all capacities to us for the year ended October 31, 2013, the first fiscal year since our inception. Name Position Year Salary Bonus Stock Awards Option Non-equity incentive plan compensation Non- qualified deferred compens ation All other Compensation Total Raul Mansueto Chief Executive Officer, Sole Director $ 0 0 0 0 0 0 0 Josefa Gerona Treasurer and Director $ 0 0 0 0 0 0 0 Dhan D Kaushal Exec. Vice Pres. and Director $ 0 0 0 0 0 0 0 30 Summary Equity Awards Table The following table sets forth certain information for our executive officers concerning unexercised options, stock that has not vested, and equity incentive plan awards as of October 31, 2013. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END OCTOBER 31, 2013 Numberof Securities Underlying Unexercised Options (#) Exercisable Numberof Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Numberof Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares orUnits ofStock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number Of Unearned Shares, Unitsor Other Rights That HaveNot Vested (#) Equity Incentive Plan Awards: Market or Payout Valueof Unearned Shares, Unitsor Other Rights That HaveNot Vested Raul Mansueto 0 0 0 0 0 0 0 0 0 Josefa Gerona 0 0 0 0 0 0 0 0 0 Dhan D. Kaushal 0 0 0 0 0 0 0 0 0 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. 31 CLORACKS CORPORATION (A Development Stage Company) Period from October 4, 2013 (Inception) to October 31, 2013 CLORACKS CORPORATION (A Development Stage Company) Contents Period October 4, 2013 (Inception) to October 31, 2013 Pages Financial Statements October 31, 2013 Audited Financial Statements: Report of Independent Registered Public Accounting Firm 33 Balance Sheet 34 Statement of Operations 35 Statement of Changes in Stockholders’ 36 Statement of Cash Flows 37 Notes to Financial Statements 38-41 April 30, 2014 Unaudited Financial Statements:
